Exhibit 10.1

TECOGEN INC.
2006 STOCK INCENTIVE PLAN
(As Amended and Restated on June 30, 2014)


1.
Purpose of the Plan. This 2006 Stock Incentive Plan (the "Plan"), as amended to
date, is intended to provide incentives (a) to the officers and employees of
Tecogen Inc., a Delaware corporation (the "Company"), and any parent or
subsidiary of the Company, by providing such officers and employees with
opportunities to purchase stock in the Company pursuant to options granted
hereunder which qualify as "incentive stock options" under Section 422(b) of the
Internal Revenue Code of 1986, as amended (the "Code") ("ISO" or "ISOs"); (b) to
directors, officers, employees, consultants and advisors of the Company and any
present or future parent, subsidiary or affiliate of the Company (hereinafter
collectively “Related Corporations”) by providing them with opportunities to
purchase stock in the Company pursuant to options granted hereunder which do not
qualify as ISOs ("Non-Qualified Option" or "Non-Qualified Options"); (c) to
directors, officers, employees, consultants and advisors of the Company and
Related Corporations by providing them with opportunities to receive awards of
stock in the Company whether such stock awards are in the form of bonus shares,
deferred stock awards, or of performance share awards ("Awards"); and (d) to
directors, officers, employees, consultants and advisors of the Company and
Related Corporations by providing them with opportunities to make direct
purchases of restricted stock in the Company ("Restricted Stock Purchases").
Both ISOs and Non-Qualified Options are referred to hereafter individually as an
"Option" and collectively as "Options".  Options, Awards and authorizations to
make Restricted Stock Purchases are referred to hereafter individually as a
“Stock Right” and collectively as "Stock Rights".  As used herein, the terms
"parent" and "subsidiary" mean “parent corporation” and "subsidiary
corporation", respectively, as those terms are defined in Section 424 of the
Code.

2.
Administration of the Plan

a.
Board or Committee Administration. This Plan shall be administered by the Board
of Directors of the Company (the “Board”). The Board may appoint a Compensation
Committee or Human Resources Committee (as the case may be, the “Committee”) of
two (2) or more of its members to administer this Plan and to grant Stock Rights
hereunder, provided such Committee is delegated such powers in accordance with
applicable state law. (All references in this Plan to the “Committee” shall mean
the Board if no such Compensation Committee or Stock Incentive Plan Committee
has been so appointed).  If the Company or any Related Corporation registers any
class of any equity security pursuant to Section 12 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), this Plan shall be administered in
accordance with the applicable rules set forth in Rule 16b-3 or any successor
provisions of the Exchange Act (“Rule 16b-3”). From and after the date the
Company becomes subject to Section 162(m) of the Code with respect to
compensation earned under this Plan, each member of the Committee shall also be
an “outside director” within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder.

b.
Authority of Board or Committee.  Subject to the terms of this Plan, the
Committee shall have the authority to: (i) determine the employees of the
Company and any Related Corporation (from among the class of employees eligible
under paragraph 3 to receive ISOs) to whom ISOs may be granted, and to determine
(from among the class of individuals and entities eligible under paragraph 3 to
receive Non-Qualified Options and Awards and to make Restricted Stock Purchases)
to whom Non-Qualified Options, Awards and authorizations to make Restricted
Stock Purchases may be granted; (ii) determine the time or times at which
Options or Awards may be granted or Restricted Stock Purchases made; (iii)
determine the exercise price of shares subject to each Option, which price shall
not be less than the minimum price specified in paragraph 6, and the purchase
price of shares subject to each Restricted Stock Purchase; (iv) determine
whether each Option granted shall be an ISO or a Non-Qualified Option; (v)
determine (subject to paragraph 8) the time or times when or what conditions
must be satisfied before each Option shall become exercisable and the duration
of the exercise period; (vi) determine whether restrictions such as transfer
restrictions, repurchase options and “drag along” rights and rights of first
refusal are to be imposed on shares subject to Options, Awards and Restricted
Stock Purchases and the nature of such restrictions, if any; (vii) impose such
other terms and conditions with respect to capital stock issued pursuant to
Stock Rights not inconsistent with the terms of this Plan as it deems necessary
or desirable; and (viii) interpret the Plan and prescribe and rescind rules and
regulations relating to it. 

If the Committee determines to issue a Non-Qualified Option, the Committee shall
take whatever actions it deems necessary, under the Code and the regulations
promulgated thereunder, to ensure that such Option is not treated as an
ISO.  The interpretation and construction by the Committee of any provisions of
the Plan or of any Stock Right granted under it shall be final unless otherwise
determined by the Board.  The Committee may from time to time adopt such rules
and regulations for carrying out the Plan as it may deem best.  No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Stock Right granted under it.




--------------------------------------------------------------------------------

Exhibit 10.1

c.
Delegation of Authority to Grant Awards to Officer.  Without limiting the
foregoing, the Board, in its discretion, may also delegate to a single officer
of the Company who is a member of the Board (to the extent consistent with state
law) all or part of the Board’s or Committee’s authority and duties with respect
to the granting of Stock Rights to individuals who are not subject to the
reporting and other provisions of Section 16 of the Exchange Act or “covered
employees” within the meaning of Section 162(m) of the Code, subject to such
limitations as the Board or the Committee deems appropriate, including without
limitation as to the amount of Stock Rights that may be granted during the
period of delegation, and guidelines as to the determination of the exercise
price of any Option, the purchase price of other Stock Rights and the setting of
vesting schedules or criteria. Such officer (the “Delegated Officer”) shall act
as a one member committee of the Board, and shall in any event be subject to the
same limitations as are applicable to the Committee. References to the Committee
in this Plan shall also include the Delegated Officer, but only to the extent
consistent with the authorities and duties delegated to the Delegated Officer by
the Board.  The Board may revoke or amend the terms of a delegation at any time
but such action shall not invalidate any prior actions of the Delegated Officer
that were consistent with the terms of this Plan.

d.
Committee Actions. The Committee may select one of its members as its chairman
and shall hold meetings at such time and places as it may determine. Acts by a
majority of the Committee, acting at a meeting (whether held in person or by
teleconference), or acts reduced to or approved in writing by all of the members
of the Committee, shall be the valid acts of the Committee.  From time to time
the Board may increase the size of the Committee and appoint additional members
thereof, remove members (with or without cause) and appoint new members in
substitution therefor, fill vacancies however caused, or remove all members of
the Committee and thereafter directly administer this Plan, subject to
compliance with paragraph 2(a).

e.
Grant of Stock Rights to Board Members.  Stock Rights may be granted to members
of the Board, subject to compliance with Rule 16b-3 when required by paragraph
2(a).  All grants of Stock Rights to members of the Board shall in all respects
be made in accordance with the provisions of this Plan applicable to other
eligible persons.

3.
Eligible Employees and Others. ISOs may be granted to any employee of the
Company or any parent or subsidiary of the Company.  Those officers and
directors of the Company who are not employees of the Company or any parent or
subsidiary of the Company may not be granted ISOs under this
Plan.  Non-Qualified Options, Awards and authorizations to make Restricted Stock
Purchases may be granted to any employee, officer or director (whether or not
also an employee) of or consultant or advisor to the Company or any Related
Corporation. The Committee may take into consideration a recipient's individual
circumstances in determining whether to grant a Stock Right. Granting a Stock
Right to any individual or entity shall neither entitle that individual or
entity to, nor disqualify him or her from, participation in any other grant of
Stock Rights. 

4.
Stock. The stock subject to Stock Rights shall be the authorized but unissued
shares of Common Stock of the Company (the “Common Stock”), or shares of Common
Stock reacquired by the Company in any manner.  The aggregate number of shares
of Common Stock which may be issued pursuant to this Plan is 3,838,750 subject
to adjustment as provided in paragraph 13 or amendment as provided in Section
15. Any such shares may be issued pursuant to the exercise of Stock Rights, so
long as the aggregate number of shares so issued does not exceed the number of
such shares authorized under this paragraph 4.

5.
Granting of Stock Rights. Stock Rights may be granted under this Plan at any
time on or after January 1, 2006 and prior to January 1, 2016.  The date of
grant of a Stock Right under this Plan will be the date specified by the
Committee at the time it grants the Stock Right or such date that is specified
in the instrument or agreement evidencing such Stock Right; provided, however,
that such date shall not be prior to the date on which the Committee acts to
approve the grant and that with respect to an ISO grant such date shall not be
earlier than the date of commencement of employment of the employee granted the
ISO.  The Committee shall have the right, with the consent of the optionee, to
convert an ISO granted under this Plan to a Non-Qualified Option pursuant to
paragraph 17.

6.
Minimum Option Price; ISO Limitations

a.
Price for ISOs.  The exercise price per share specified in the agreement
relating to each ISO granted under this Plan shall not be less than the fair
market value per share of Common Stock on the date of such grant.  In the case
of an ISO to be granted to an employee owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company, the price per share specified in the agreement relating to such ISO
shall not be less than one hundred ten percent (110%) of the fair market value
per share of Common Stock on the date of grant.





--------------------------------------------------------------------------------

Exhibit 10.1

b.
$100,000 Annual Limitation on ISOs.  Each eligible employee may be granted ISOs
only to the extent that, in the aggregate under this Plan and all other
incentive stock option plans of the Company and any parent or subsidiary of the
Company, such ISOs do not become exercisable for the first time by such employee
during any calendar year in a manner which would entitle the employee to
purchase more than $100,000 in fair market value (determined at the time the
ISOs were granted) of Common Stock in that year.  Any Options granted to an
employee in excess of such amount will be granted as Non-Qualified Options.

c.
Determination of Fair Market Value. If, at the time an Option is granted under
the Plan, the Common Stock is publicly traded, "fair market value" shall be
determined as of the last business day for which the prices or quotes discussed
in this sentence are available prior to the date such Option is granted and
shall mean (i) the average (on that date) of the high and low prices of the
Common Stock on the principal national securities exchange on which the Common
Stock is traded, if the Common Stock is then traded on a national securities
exchange; or (ii) the last reported sale price (on that date) of the Common
Stock on the NASDAQ National Market List, if the Common Stock is not then traded
on a national securities exchange; or (iii) the closing bid price (or average of
bid prices) last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not then traded on a
national securities exchange and is not reported on the NASDAQ National Market
List.  However, if the Common Stock is not publicly traded at the time an Option
is granted under the Plan, "fair market value" shall be deemed to be the fair
value of the Common Stock as determined by the Committee after taking into
consideration all factors in good faith it deems appropriate, including, without
limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm's length, if any.

7.
Option Duration. Subject to earlier termination as provided in paragraphs 9, 10,
and 13(b), each Option shall expire on the date specified by, or shall have such
duration as may be specified by, the Committee and set forth in the original
stock option agreement granting such Option, but not more than ten years from
the date of grant.  Notwithstanding the foregoing, in the case of ISOs granted
to an employee owning stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company, such ISOs shall
expire not more than five years from the date of grant.  Non-Qualified Options
shall expire on the date specified in the agreement granting such Non-Qualified
Options, subject to extension as determined by the Committee. ISOs, or any part
thereof, that have been converted into Non-Qualified Options may be extended as
provided in paragraph 17.

8.
Exercise of Options. Subject to the provisions of paragraphs 9 through 13, each
Option granted under the Plan shall be exercisable as follows:

a.
Vesting.  As set forth in paragraph 2(b), and subject to paragraphs 9 and 10
with respect to ISOs, the Committee shall determine the time or times when or
what conditions must be satisfied before each Option shall become exercisable
and the duration of the exercise period. The Committee may also specify such
other conditions precedent as it deems appropriate to the exercise of an Option.

b.
Full Vesting of Installments.  Once an installment becomes exercisable it shall
remain exercisable until expiration or termination of the Option, unless
otherwise specified by the Committee.

c.
Partial Exercise.  Each Option or installment may be exercised at any time or
from time to time, in whole or in part, for up to the total number of shares
with respect to which it is then exercisable, provided that the Committee may
specify a certain minimum number or percentage of the shares issuable upon
exercise of any Option that must be purchased upon any exercise.

d.
Acceleration of Vesting.  The Committee shall have the right to accelerate the
date of exercise of any installment of any Option, despite the fact that such
acceleration may (i) cause the application of Sections 280G and 4999 of the Code
if a Change in Control Event, as defined below in paragraph 13(b), occurs, or
(ii) disqualify all or part of the Option as an ISO.

9.
Termination of Employment. Subject to the provisions of paragraph 13(b), if an
ISO optionee ceases to be employed by the Company and all Related Corporations
other than by reason of death or disability as defined in paragraph 10, no
further installments of his or her ISOs shall become exercisable following the
date of such cessation of employment, and his or her ISOs shall terminate after
the passage of ninety (90) days from the date of termination of his or her
employment, but in no event later than on their specified expiration dates,
except to the extent that such ISOs (or unexercised installments thereof) have
been converted into Non-Qualified Options pursuant to paragraph 17.  Nothing in
this Plan shall be deemed to give any grantee of any Stock Right the right to be
retained in employment or other service by the Company or any Related
Corporation for any period of time.





--------------------------------------------------------------------------------

Exhibit 10.1

Notwithstanding anything contained in this paragraph 9 to the contrary, the
Board or Committee may establish rules in particular stock option agreements
with respect to Misconduct, as defined below, committed by a grantee of a Stock
Right.
10.Death; Disability
a.
Death.  If an ISO optionee ceases to be employed by the Company and all Related
Corporations by reason of his or her death, or if the employee dies within the
thirty (30) day period after the employee ceases to be employed by the Company
and all Related Corporations, any ISO of his or hers may be exercised, to the
extent of the number of shares with respect to which he or she could have
exercised it on the date of his or her death, by his or her estate, personal
representative or beneficiary who has acquired the ISO by will or by the laws of
descent and distribution, at any time prior to the earlier of the specified
expiration date of the ISO or one (1) year from the date of such optionee's
death.

b.
Disability.  If an ISO optionee ceases to be employed by the Company and all
Related Corporations by reason of his or her disability, he or she shall have
the right to exercise any ISO held by the optionee on the date of termination of
employment, to the extent of the number of shares with respect to which he or
she could have exercised it on that date, at any time prior to the earlier of
the specified expiration date of the ISO or one (1) year from the date of the
termination of the optionee's employment.  For the purposes of the Plan, the
term "disability" shall mean "permanent and total disability" as defined in
Section 22(e)(3) of the Code or successor statute.

11.
Assignability. Except for Non-Qualified Options which may be transferred for
estate planning purposes to the extent provided in the instrument or agreement
granting such Non-Qualified Options, no Stock Right shall be assignable or
transferable by the grantee except by will or by the laws of descent and
distribution, and during the lifetime of the grantee each Stock Right shall be
exercisable only by the optionee. No Stock Right, and no right to exercise any
portion thereof, shall be subject to execution, attachment, or similar process,
assignment, or any other alienation or hypothecation. Upon any attempt so to
transfer, assign, pledge, hypothecate, or otherwise dispose of any Stock Right,
or of any right or privilege conferred thereby, contrary to the provisions
thereof or hereof or upon the levy of any attachment or similar process upon any
Stock Right, right or privilege, such Stock Right and such rights and privileges
shall immediately become null and void.  The foregoing shall not be construed to
restrict the ability to assign or transfer shares of Common Stock issued upon
the exercise or award of a Stock Right to the extent that the instrument or
agreement granting such Stock Right permits such assignment or transfer.

12.
Terms and Conditions of Stock Rights. Stock Rights shall be evidenced by
instruments (which need not be identical) in such forms as the Committee may
from time to time approve.  Such instruments shall conform to the terms and
conditions set forth in paragraphs 6 through 11 hereof to the extent applicable
and may contain such other provisions as the Committee deems advisable which are
not inconsistent with this Plan. Without limiting the foregoing, such provisions
may include transfer restrictions, rights of refusal, vesting provisions,
repurchase rights, lock-up provisions and drag-along rights with respect to
shares of Common Stock issuable upon exercise of Stock Rights, and such other
restrictions applicable to shares of Common Stock as the Committee may deem
appropriate.  In granting any Non-Qualified Option, the Committee may specify
that such Non-Qualified Option shall be subject to the restrictions set forth
herein with respect to ISOs, or to such other termination, cancellation or other
provisions as the Committee may determine.  The Committee may from time to time
confer authority and responsibility on one or more of its own members and/or one
or more officers of the Company to execute and deliver such instruments.  The
proper officers of the Company are authorized and directed to take any and all
action necessary or advisable from time to time to carry out the terms of such
instruments.

13.
Adjustments. Upon the occurrence of any of the following events, an optionee's
rights with respect to Options granted to the optionee hereunder shall be
adjusted as hereinafter provided, unless otherwise specifically provided in the
written agreement between the optionee and the Company relating to such Option:

a.
Stock Dividends and Stock Splits. If the shares of Common Stock subject to
Options granted under this Plan shall be subdivided or combined into a greater
or smaller number of shares or if the Company shall issue any shares of Common
Stock as a stock dividend on its outstanding Common Stock, the number of shares
of Common Stock deliverable upon the exercise of Options shall be appropriately
increased or decreased proportionately, and appropriate adjustments shall be
made in the purchase price per share to reflect such subdivision, combination or
stock dividend.





--------------------------------------------------------------------------------

Exhibit 10.1

b.
Acquisitions and Change in Control Events. If the Company is to be subject to or
engage in (x) a merger (or reverse merger), consolidation, or other similar
event affecting the Company in which outstanding shares of Common Stock are
exchanged for cash, securities, and/or other property of another entity, or (y)
the sale or lease of all or substantially all of the Company’s assets to another
person or entity (any such event in such clauses (x) and (y) an “Acquisition”),
the Committee or the Board shall (i) provide that the entity that survives the
Acquisition or purchases or leases the Company’s assets in the Acquisition or
any affiliate of such entity (the “Surviving Entity”) shall assume the Options
granted pursuant to this Plan or substitute options to purchase securities of
the Surviving Entity (or an affiliate thereof) on an equitable basis, (ii) upon
written notice to the optionees, provide that all Options will become
exercisable in full subject to the consummation of the Acquisition as of a
specified time prior to the Acquisition and will terminate immediately prior to
the consummation of such Acquisition or within a specified period of time after
the Acquisition, and will not be exercisable after such termination, or (iii) in
the event of an Acquisition under the terms of which holders of Common Stock
will receive upon consummation thereof an amount of cash, securities and/or
other property for each share of Common Stock surrendered pursuant to such
Acquisition (the amount of cash plus the fair market value reasonably determined
by the Committee of any securities and/or other property received by holders of
Common Stock in exchange for each share of Common Stock shall be the
“Acquisition Price”), provide that all outstanding Options shall terminate upon
consummation of such Acquisition and that each optionee shall receive, in
exchange for all vested shares of Common Stock under such Option on the date of
the Acquisition, a payment in cash or in kind having a fair market value
reasonably determined by the Committee or the board of directors of the
Surviving Entity equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of such vested shares of Common Stock exceeds (B) the
aggregate exercise price of such shares.  If the Committee chooses under clause
(iii) in the preceding sentence that all outstanding Options shall terminate
upon consummation of an Acquisition and that each optionee shall receive a
payment for the optionee’s vested shares, with respect to any optionee whose
stock option agreement specifies that no shares are vested until the first
anniversary of the commencement of the optionee’s employment, if the
consummation of the Acquisition occurs prior to such first anniversary, then the
number of vested shares under such Option shall be deemed to be equal to the
product of (x) the number of shares of stock subject to the Option that
otherwise would vest on the first anniversary and (y) the quotient obtained by
dividing the number of days the optionee was employed by the Company, by
365.  For purposes hereof, an Option shall be considered to be assumed or
substituted “on an equitable basis” (without limiting other ways in which an
Option may be assumed or substituted on an equitable basis hereunder) if,
following consummation of the Acquisition, the assumed or substituted option
confers the right to purchase, for each share of Common Stock subject to the
Option immediately prior to the consummation of the Acquisition, the
consideration received as a result of the Acquisition by the holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Acquisition (and if holders of Common Stock were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Acquisition Event is not solely Common
Stock of the Surviving Entity (or an affiliate thereof), the Company may, with
the consent of the Surviving Entity, provide for the consideration to be
received upon the exercise of each share of Common Stock subject to the Option
to consist solely of Common Stock of the Surviving Entity (or an affiliate
thereof) having a fair market value as reasonably determined by the Committee or
the board of directors of the Surviving Entity equal to the Acquisition Price.

If a Change in Control Event, as defined below, occurs that either (a) does not
also constitute an Acquisition or (b) does constitute an Acquisition and clause
(i) of the preceding paragraph is elected, and the optionee’s employment with
the Company, the Related Corporation or the Surviving Entity is terminated on or
prior to the six month anniversary of the date of the consummation of such
Change in Control Event either by the optionee for Good Reason, as defined
below, or by the Company, the Related Corporation or the Surviving Entity for
reason(s) other than Misconduct, as defined below, then all of the Options, or
the equivalent to such Options in the form of assumed or substituted options
granted in the Surviving Entity, that but for such termination and such Change
in Control Event would vest on or prior to the next following annual anniversary
of the Grant Date thereafter shall become immediately exercisable in full and
any repurchase provisions applicable to Common Stock issued upon exercise
thereof shall lapse, provided, however, that in particular stock option
agreements issued pursuant to this Plan, the Board may provide that the Options
or assumed or substituted options covered by such agreement shall become
immediately exercisable upon the consummation of such Change in Control Event
without regard to termination of employment, and that any repurchase provisions
applicable to Common Stock issued upon exercise thereof shall lapse.




--------------------------------------------------------------------------------

Exhibit 10.1

A “Change in Control Event” shall occur upon the occurrence of (i) an
Acquisition after which holders of the Common Stock before the Acquisition do
not beneficially own, directly or indirectly, at least 50% of the combined
voting power of the then-outstanding securities of the Surviving Entity entitled
to vote generally in the election of directors immediately after the
consummation of the Acquisition, (ii) a single transaction or a series of
transactions pursuant to which any person (within the meaning of Section 13(d)
or Section 14(d)(2) of the Securities Exchange Act of 1934), excluding any
employee benefit plan sponsored by the Company and any affiliates of the Company
prior to such transaction or transactions, acquires the beneficial ownership,
directly or indirectly, of at least 50% of the combined voting power of the
then-outstanding securities of the Company or the Surviving Entity, as the case
may be, entitled to vote generally in the election of directors immediately
after the consummation of the transaction or transactions, except that any
acquisitions of securities directly from the Company shall be disregarded for
purposes of this clause (ii), or (iii) the liquidation or dissolution of the
Company.  
If, in connection with a Change in Control Event, a tax under Section 4999 of
the Code would be imposed on the grantee of any Stock Right (after taking into
account the exceptions set forth in Sections 280G(b)(4) and 280G(b)(5) of the
Code), and the grantee, on an after-tax basis (taking into account such tax)
would receive greater net compensation by not having any or all of such Stock
Rights accelerate, then at the discretion of the Committee, the number of Stock
Rights of any such grantee which shall become immediately exercisable,
realizable or vested as provided in this Section 13 (or such provision of any
other agreement or instrument governing such Stock Right that provides for such
an acceleration in connection with a Change in Control Event) may be reduced (or
delayed), to the extent necessary to maximize such net compensation.  For
purposes of determining “net compensation” under this paragraph, the amount of
compensation considered to be realized by the grantee of any Stock Right as a
result of the acceleration of the vesting of such Stock Right shall be
determined in accordance with the principles set forth in the proposed Treasury
Regulations under Section 280G of the Code (or any final or temporary Treasury
Regulations replacing such proposed Treasury Regulations) for determining the
amount of any “parachute payment” resulting from the acceleration of vesting of
restricted stock, a stock option or any other unvested stock right.
c.
Recapitalization or Reorganization. If a recapitalization or reorganization of
the Company (other than a transaction described in subparagraph (b) above)
occurs, pursuant to which securities of the Company or another entity are issued
with respect to the outstanding shares of Common Stock, an optionee, upon
exercising an Option, shall be entitled to receive for the purchase price paid
upon such exercise the securities he or she would have received if he or she had
exercised his or her Option prior to such recapitalization or reorganization and
had been the owner of the Common Stock receivable upon such exercise at such
time.

d.
Modification of ISOs.  Notwithstanding the foregoing, any adjustments made
pursuant to the foregoing subparagraphs (a), (b) or (c) with respect to ISOs
shall be made only after the Committee, after consulting with counsel for the
Company, determines whether such adjustments would constitute a "modification"
of such ISOs (as that term is defined in Section 424 of the Code or any
successor thereto) or would cause any adverse tax consequences for the holders
of such ISOs.  If the Committee determines that such adjustments made with
respect to ISOs would constitute a modification of such ISOs, it may refrain
from making such adjustments.

e.
Issuances of Securities and Non-Stock Dividends. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, of the Company shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares subject to Options.  No adjustments shall be made for
dividends paid in cash or in property other than securities of the Company (and,
in the case of securities of the Company, such adjustments shall be made
pursuant to the foregoing subparagraph (a)).  

f.
Fractional Shares. No fractional shares shall be issued under this Plan, and the
optionee shall receive from the Company cash in lieu of such fractional shares.

g.
Adjustments. Upon the happening of any of the foregoing events described in
subparagraphs (a), (b) or (c) above, the class and aggregate number of shares
set forth in paragraph 4 hereof that are subject to Stock Rights which
previously have been or subsequently may be granted under this Plan shall also
be appropriately adjusted to reflect the events described in such
subparagraphs.  The Committee or the board of directors of the Surviving Entity
(the “Successor Board”), as applicable, shall determine the specific adjustments
to be made under this paragraph 13 and its determination shall be conclusive.





--------------------------------------------------------------------------------

Exhibit 10.1

If any person or entity owning Common Stock obtained by exercise of a Stock
Right made hereunder receives shares or securities or cash in connection with a
corporate transaction described in subparagraphs (a), (b) or (c) above as a
result of owning such Common Stock, except as otherwise provided in subparagraph
(b), such shares or securities or cash shall be subject to all of the conditions
and restrictions applicable to the Common Stock with respect to which such
shares or securities or cash were issued, unless otherwise determined by the
Committee or the Successor Board.
14.
Means of Exercising Options. An Option (or any part or installment thereof)
shall be exercised by giving written notice to the Company at its principal
office address.  Such notice shall identify the Option being exercised and
specify the number of shares as to which such Option is being exercised,
accompanied by full payment of the purchase price therefor either (a) in United
States dollars in cash or by check, or (b) at the discretion of the Committee,
by delivery of an irrevocable and unconditional undertaking, satisfactory in
form and substance to the Company, by a creditworthy broker to deliver promptly
to the Company sufficient funds to pay the exercise price, or delivery to the
Company of a copy of irrevocable and unconditional instructions, satisfactory in
form and substance to the Company, to a creditworthy broker to deliver promptly
to the Company cash or a check sufficient to pay the exercise price, or (c) at
the discretion of the Committee, by delivery of the grantee's personal recourse
note bearing interest payable not less than annually at no less than 100% of the
applicable Federal rate, as defined in Section 1274(d) of the Code, or (d) at
the discretion of the Committee, by any combination of (a), (b) and (c) above.
The holder of an Option shall not have the rights of a stockholder with respect
to the shares covered by his or her Option until the date of issuance of a stock
certificate to the optionee for the shares subject to the Option.  Except as
expressly provided above in paragraph 13 with respect to changes in
capitalization and stock dividends, no adjustment shall be made for dividends or
similar rights for which the record date is before the date such stock
certificate is issued.

15.
Term and Amendment of Plan. This Plan was originally adopted by the stockholders
of the Company and the Board on December 22, 2005. This Plan shall expire on
January 1, 2016 (except as to Options outstanding on that date).  Subject to the
provisions of paragraph 5 above, Options may be granted under this Plan prior to
the date of stockholder approval of this Plan. The Board may terminate or amend
this Plan in any respect at any time, except that (a) the total number of shares
that may be issued under this Plan may not be increased without stockholder
approval (except by adjustment pursuant to paragraph 13); (b) the provisions of
paragraph 3 regarding eligibility for grants of ISOs may not be modified; (c)
the provisions of paragraph 6(b) regarding the exercise price at which shares
may be offered pursuant to ISOs may not be modified (except by adjustment
pursuant to paragraph 13); and (d) the expiration date of this Plan may not be
extended without the approval of the stockholders obtained within 12 months
before or after the Board adopts a resolution authorizing any of the foregoing
actions.  

16.
Section 162(m). Notwithstanding anything in this Plan to the contrary, no Stock
Right shall become exercisable, vested or realizable if such Stock Right is
granted to an employee that is a “covered employee” as defined in Section 162(m)
of the Code and the Committee has determined that such Stock Right should be
structured so that it is not “applicable employee remuneration” under such
Section 162(m) unless and until the terms of this Plan, including any amendment
hereto, have been approved by the Company’s stockholders in the manner and to
the extent required under such Section 162(m).

17.
Amendment of Stock Rights. The Board or Committee may amend, modify or terminate
any outstanding Stock Rights including, but not limited to, substituting
therefor another Stock Right of the same or a different type, changing the date
of exercise or realization, and converting an ISO to a Non-Qualified Option,
provided, that, except as otherwise provided in paragraphs 9 or 10, the
grantee's consent to such action shall be required unless the Board or Committee
determines that the action, taking into account any related action, would not
materially and adversely affect the grantee.

18.
Application of Funds. The proceeds received by the Company from the sale of
shares pursuant to Stock Rights issued or granted under this Plan shall be used
for general corporate purposes.

19.
Governmental Regulation. The Company's obligation to sell and deliver shares of
the Common Stock under this Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance or sale of
such shares.





--------------------------------------------------------------------------------

Exhibit 10.1

20.
Withholding of Additional Income Taxes. Upon the exercise of a Non-Qualified
Option, the making of a Restricted Purchase of Common Stock for less than its
fair market value, the granting of an Award, the making of a Disqualifying
Disposition (as defined in paragraph 21) or the vesting of restricted Common
Stock acquired on the exercise of a Stock Right hereunder, the Company, in
accordance with Section 3402(a) of the Code, may require the optionee or
purchaser to pay additional withholding taxes in respect of the amount that is
considered compensation includible in such person's gross income. The Committee
in its discretion may condition (i) the exercise of an Option, (ii) the making
of a Restricted Stock Purchase of Common Stock for less than its fair market
value, or (iii) the granting of an award, or (iv) the vesting of restricted
Common Stock acquired by exercising a Stock Right, on the grantee's payment of
such additional withholding taxes.

21.
Notice to Company of Disqualifying Disposition. Each employee who receives an
ISO must agree to notify the Company in writing immediately after the employee
makes a Disqualifying Disposition of any Common Stock acquired pursuant to the
exercise of an ISO.  A “Disqualifying Disposition” is any disposition (including
any sale) of such Common Stock before the later of

a.
two years after the date the employee was granted the ISO, or

b.
one year after the date the employee acquired Common Stock by exercising the
ISO.  If the employee has died before such stock is sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

22.
Governing Law; Construction. The validity and construction of this Plan and the
instruments evidencing Stock Rights shall be governed by the laws of the State
of Delaware.  





